Citation Nr: 1208881	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than January 17, 1990 for a total disability rating for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from May 1968 to January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In reviewing this case, it is noted that in a February 2012 brief, the Veteran's representative indicated that he wished to file claims of clear and unmistakable error (CUE) with two rating decisions.  Specifically, the representative contends that CUE was made in August 1988 and April 1990 rating decisions in that while there was some indication that the Veteran had employment problems, neither the 1988 nor the 1990 rating decision applied 38 C.F.R. § 4.16, which directed that a veteran with a single service connected psychiatric disability rated as 70 percent disabling be increased to the 100 percent rate when it is shown that he is prevented from employment due to the condition.  It is noted that the representative specifically stated that CUE was made in the rating decisions of August 1988 and April 1990 which is somewhat confusing, since the 1990 rating decision actually granted a 100 percent rating.  

Nevertheless, because CUE was raised with regard to two separate rating decisions, two separate CUE claims must be referred to the AOJ for appropriate action.  
 

FINDINGS OF FACT

1.  In an August 1988 rating decision, the Veteran's rating for his service connected psychiatric disability was increased 70 percent and the diagnosis was changed to PTSD; the Veteran did not file a notice of disagreement and no additional evidence was submitted within a year of that decision.

2.  In an April 1990 rating decision, the RO increased the Veteran's PTSD rating from 70 to 100 percent, effective the date of a VA examination in January 1990.
 
3.  The Veteran did not file a notice of disagreement with the assigned effective date within one year of the letter notifying him of the January 1990 rating decision; and the effective date became final.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than January 17, 1990 for the grant of a total disability rating for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the grant of the total disability rating for his PTSD.  He has essentially argued that he has struggled with PTSD since getting out of service and felt that the higher rating should have gone back further.

The facts of the case are as follows:  On April 8, 1988, the Veteran submitted a letter seeking service connection for PTSD, arguing that it had affected his life since Vietnam.  It is noted that at the time his claim was received, the Veteran was already service connected for a psychiatric disability and rated at 10 percent, as he had been since the 1970s.  In conjunction with his claim, the Veteran submitted a March 1988 letter from a Dr. C. diagnosing him with PTSD.  An April 1988 rating decision increased the Veteran's psychiatric disability to 70 percent, effective the date the Veteran's claim was received.  The Veteran was notified of this decision, but did not appeal.  In October 1988, the Veteran requested copies of his military record to apply for "military corrections" but no other communication was received from him in the year following the April 1988 rating decision.  

As such, the 1988 rating decision became final.  38 C.F.R. § 20.302.

In December 1989, VA sent the Veteran a letter informing him that he was being scheduled for a VA examination to evaluate the severity of his service connected psychiatric disability.  This examination was provided January 17, 1990, and based on the findings at the examination, the Veteran's PTSD rating was increased to 100 percent by an April 1990 rating decision, and made effective the date of the VA examination.  The Veteran was given notice of this rating decision and advised of his procedural rights should he disagree, but he did not voice any disagreement with the rating within a year of the decision.  He also failed to submit any additional evidence in that year.  As such, the April 1990 rating decision also became final.  38 C.F.R. § 20.302.

In June 2007, the Veteran's representative submitted a statement requesting an "earlier effective date for his service connected PTSD at 100 percent."  Accompanying this letter was a lengthy statement from the Veteran in which he argued that he assumed that when his rating was raised to 100 percent, it would go back to 1970 for all the years of suffering without any help.  He acknowledged that it had been explained to him that VA only paid back to the date of claim, but he nevertheless requested that an older claim date be assigned.

In December 2007, the Veteran attempted to clarify his claim, stating that in 1988 he started receiving a rating up to 100 percent for his PTSD that he had been kicked out of service for in January 1970.  He indicated that he was not claiming anything after 1988, as he was getting 100 percent since then (an incorrect statement as the 100 percent rating became effective in January 1990), so nothing after 1988 was relevant.  The Veteran indicated that he was seeking was a higher rating earlier than 1988, a rating that would take into account his struggles since service.  The Veteran detailed his discharge from service and the initial assignment of a psychiatric rating, but he did not specifically allege that clear and unmistakable error (CUE) was made in any particular rating decision.

The Veteran's claim was denied by a February 2008 rating decision; and he submitted a lengthy notice of disagreement in April 2008, explaining the problems he had in service which had led to his discharge.

The issue that has been certified to the Board is entitlement to an effective date earlier than January 17, 1990 for a rating in excess of 100 percent for PTSD.  As described in the introduction, several allegations of CUE have been advanced, but have not yet been adjudicated by the RO and have therefore been referred in the introduction.  However, the Board is compelled to only adjudicate the issue that has been perfected to it.  Namely, entitlement to an effective date earlier than January 17, 1990 for a rating in excess of 100 percent for PTSD.  Unfortunately, for the following reasons that claim must fail.

Once a decision becomes final, the law provides that the decision will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE).  38 C.F.R. § 3.104(a), 3.105(a).  

Therefore, in order for the Veteran to obtain an earlier effective date for the PTSD rating, he must show either that CUE was made in the rating decision that established the effective date, or show that evidence was constructively in VA's possession that was not considered.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rudd explained that if new and material evidence was presented in a claim that had been disallowed, VA would reopen the claim and review the former disposition.  However, in this case, the rating decision in question dealt with the assignment of an increased rating, and therefore new and material evidence would not be relevant. 

Here, the RO issued the rating decision in April 1990 which increased the Veteran's rating from 70 to 100 percent and assigned an effective date for the rating increase.  The Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  Unfortunately, the Veteran failed to file such a decision and it did in fact become final.

As such, the mere filing for an earlier effective date, without alleging that a clear and unmistakable error (CUE) was made, as the Veteran did in June 2007, is precluded by law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  It is noted that the Veteran has similarly failed to allege that VA was constructively in possession of any medical records that were not considered at the time of the April 1990 rating decision.

The Veteran has written several statements stating that he wants the 100 percent rating to date back to his separation from service in the early 1970s; however, while he clearly disagrees with the effective date that has been assigned, a finding of CUE requires more than a simple disagreement as to how the facts were weighed or evaluated.  See Eddy v. Brown, 9 Vet. App. 52 (1996).  Rather, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  CUE is recognized to be a very specific and rare kind of error of fact or law that compels the undebatable conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Thus, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo, 6 Vet. App. at 43.

The Board understands the Veteran's arguments, but the arguments unfortunately serve as no more than an attempt to raise a free-standing effective date claim which, were the Board to consider it, would violate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. at 300.  

In summary, under the undisputed facts of this case, there is no legal entitlement to an effective date earlier than January 17, 1990 for the assignment of a total disability rating for the Veteran's PTSD.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal without prejudice to the Veteran filing a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that no further action is necessary pursuant to the VCAA.  As described above, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  Neither the Veteran nor his representative has argued otherwise.

ORDER

An effective date earlier than January 17, 1990 for the grant of a total disability rating for PTSD is dismissed.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


